DENY and Opinion Filed December 6, 2021




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00532-CV

                   IN RE STEFANIE HENDERSON, Relator

          Original Proceeding from the 256th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DF-20-05757

                        MEMORANDUM OPINION
                   Before Justices Molberg, Reichek, and Smith
                            Opinion by Justice Smith
      In her July 1, 2021 petition for writ of mandamus, relator challenges the trial

court’s order granting real party in interest’s bill of review. Entitlement to mandamus

relief requires relator to show that the trial court clearly abused its discretion and

that she lacks an adequate remedy by appeal. In re Prudential Ins. Co., 148 S.W.3d

124, 135–36 (Tex. 2004) (orig. proceeding).

      Based on our review of the petition and the record, we conclude that relator

has failed to show a clear abuse of discretion. Accordingly, we deny relator’s petition

for writ of mandamus. See TEX. R. APP. P. 52.8(a).
      Having denied the petition, we also deny relator’s December 2, 2021

emergency motion for stay as moot.



                                       /Craig Smith/
                                       CRAIG SMITH
                                       JUSTICE



      210532F.P05




                                     –2–